PER CURIAM:
The claimants are medical doctors practicing their profession in Charleston, West Virginia. From March 25, 1976, through June 14, 1976, they rendered professional services to Trooper Lloyd Aker, who had been injured in the line of duty. ■ They submitted their statement to the Workmen’s Compensation Fund but were later advised that the statement should be submitted to respondent, who is liable for medical bills of members of the Department injured in the line of duty. Respondent refused to pay the statement because it was submitted well after the close of the fiscal year during which the services were rendered. The Answer filed by respondent admits the validity of the claim and that the claimants are entitled to payment; we accordingly make an award in favor of the claimants in the amount of $105.00.
Award of $105.00.